Citation Nr: 1611646	
Decision Date: 03/22/16    Archive Date: 03/29/16

DOCKET NO.  13-02 263	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Whether new and material evidence has been presented to reopen a previously denied claim for entitlement to service connection for tinnitus.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for a respiratory disability, claimed as interstitial lung disease, due to asbestos exposure.  

4.  Entitlement to a disability rating in excess of 10 percent for bilateral hearing loss.  


REPRESENTATION

Veteran represented by:	John Dorrity, Agent



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Evan M. Deichert, Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran served on active duty from November 1956 to December 1958.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of rating decisions of May 2011 and July 2012 of the Newark, New Jersey, Regional Office (RO) of the Department of Veterans Affairs (VA).  The May 2011 rating decision declined to reopen the Veteran's previously denied claim for service connection for tinnitus, and it denied an increased rating for bilateral hearing loss.  The July 2012 rating decision denied service connection for a respiratory disability.  

In both February 2014 and January 2015, the Board remanded the Veteran's claim in order that he could be scheduled for his requested hearing.  The Veteran thereafter testified at a Board hearing in February 2016.  

The issues of entitlement to service connection for a respiratory disability and for entitlement to an increased rating for bilateral hearing loss are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Service connection for tinnitus was denied in a July 2009 rating decision on the basis that the Veteran did not suffer from tinnitus during his active service.  The Veteran did not appeal this decision, and no new or material evidence was received within a year of this decision.  The decision became final.  

2.  Evidence submitted since the July 2009 rating decision was not previously considered by agency decision makers; is not cumulative and redundant of evidence already of record; relates to an unestablished fact; and raises a reasonable possibility of substantiating his claim for service connection.

3.  The Veteran's tinnitus is both related to his active service and secondary to his service-connected bilateral hearing loss.  


CONCLUSIONS OF LAW

1.  The criteria for reopening the claim of entitlement to service connection for tinnitus have been met.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).

2.  The criteria for service connection for tinnitus have been met.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  New and Material Evidence

The Veteran first sought service connection for tinnitus in a February 2009 claim.  The RO denied his claim in July 2009 on the basis that the Veteran's disability "neither occurred in nor was caused by service."  

The Veteran did not appeal the July 2009 denial, and no new or material evidence pertinent to this issue was physically or constructively associated with the claims file within one year of the rating decision.  38 C.F.R. § 3.156(b); Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011).  The July 2009 rating decision became final based on the evidence then of record.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103.  

The Veteran filed the claim currently on appeal in March 2011.  A final decision cannot be reopened unless new and material evidence is presented. 38 U.S.C.A. § 5108.  The Secretary must reopen a finally disallowed claim when new and material evidence is presented or secured with respect to that claim.  Knightly v. Brown, 6 Vet. App. 200 (1994).

Only evidence presented since the last final denial on any basis (either upon the merits of the case, or upon a previous adjudication that no new and material evidence has been presented) will be evaluated in the context of the entire record.  Evans v. Brown, 9 Vet. App. 273 (1996). 

Little in the way of additional evidence has been presented since the Veteran's previous final denial.  Importantly, however, at his February 2016 hearing, the Veteran and his agent expanded on their contentions as to why service connection for tinnitus was warranted.  They described both the circumstances of the Veteran's service, including his exposure to acoustic trauma during his active service aboard aircraft carriers.  They also described the Veteran's confusion at his VA examinations when he had earlier denied suffering from tinnitus.  

The Veteran and his agent's contentions are new, as they were made subsequent to the July 2009 rating decision in question here.  

They are also material, as they speak to both the Veteran's current disability and the question of in-service incurrence.  This evidence is not cumulative and redundant of evidence already of record; it relates to unestablished facts; and it raises a reasonable possibility of substantiating his claim for service connection.  The Board concludes that reopening the Veteran's claim of service connection for tinnitus is warranted.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  
II.  Service Connection for Tinnitus

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  "To establish a right to compensation for a present disability, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).

Service connection may also be granted for a disability that is secondary to an already service-connected disability.  38 C.F.R. § 3.310.  

Both private and VA medical evidence reflects that the Veteran suffers from tinnitus.  The current disability criterion is met.  

The Veteran's service treatment records do not show complaints of or treatment for tinnitus during the Veteran's active service.  That said, the Veteran has testified that he was exposed to acoustic trauma during his active service, and his service personnel records reflect that he served aboard an aircraft carrier.  Further, the Veteran has also stated that he suffered from tinnitus during his active service.  Tinnitus is a disability capable of lay observation, so the Veteran is competent to report the date and circumstances of the onset of his disability.  Further, the Board finds the Veteran's testimony regarding his disability to be credible.  Accordingly, the in-service incurrence criterion is met.  

The final question is whether the Veteran's current tinnitus is related to his active service, or whether it is secondary to a service-connected disability.  The Board finds both answers to be yes.  

Again, the Veteran has reported that his tinnitus began during his active service, a contention he also made at an earlier, March 2009 VA examination.  In the July 2009 rating decision denying service connection, the RO noted that the Veteran had denied suffering from tinnitus at earlier examinations.  At his February 2016 hearing, the Veteran explained that he had been confused by the question, and that he had indeed been suffering from a buzzing in his ears since his active service.  The Board finds the Veteran's explanation as to his earlier denials of this disability to be credible, and it finds his statements regarding the date of onset of his tinnitus to be credible as well.  Resolving all reasonable doubt in his favor, the Board concludes that service connection for tinnitus on a direct basis is warranted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Even if the Board were to find that the preponderance of the evidence was against direct service connection, in that same March 2009 VA examination, the examiner concluded that the Veteran's tinnitus is "as likely as not a symptom associated" with his hearing loss.  As the Veteran is service-connected for bilateral hearing loss, service connection would be warranted on a secondary basis as well.  

In summary, the Board finds that the Veteran's current tinnitus both had its onset during the Veteran's active service and is secondary to his service-connected hearing loss.  Service connection for tinnitus is warranted.  


ORDER

New and material evidence having been presented, the claim for service connection for tinnitus is reopened.  

Service connection for tinnitus is granted.


REMAND

For various reasons, the Veteran's remaining claims must be remanded.  

First, with respect to the Veteran's claim for service connection for a respiratory disorder, the Veteran contends that he currently suffers from a respiratory disorder that is related to his history of in-service asbestos exposure.  The Veteran underwent a VA examination in December 2012, at which he was diagnosed as suffering from chronic obstructive pulmonary disease (COPD) but no other respiratory disabilities.  The examiner concluded that it is less likely than not that the Veteran's disability was related to his active service.  He noted that a recent CT scan of the Veteran's lungs did not show evidence of interstitial lung disease or any pleural plaques, and that the Veteran's condition "is mostly explained by his long smoking history."

For many reasons, both this opinion and the RO's development of the Veteran's claim so far are deficient.  

As to the development of the claim, VA has specified procedures in claims involving asbestos exposure.  VA must determine whether military records demonstrate evidence of asbestos exposure during service, develop whether or not there was pre-service and/or post-service occupational or other asbestos exposure, and determine whether there is a relationship between asbestos exposure and the claimed disease.  M21-1, Part IV, Subpart ii, Chapter 2, Section C, Topic 9. 

Here, the necessary development to determine whether the Veteran was exposed to asbestos does not appear to have been adequately undertaken.  The RO informed the examiner from the December 2012 examination that the Veteran's MOS was not likely to have exposed him to asbestos, but they undertook no further development based on the Veteran's service personnel records or on his specific claims of exposure.  This additional development must be accomplished on remand.  

As to the examination, the examiner's opinion on its face is inadequate, as he did not state whether the Veteran's COPD could be related to his active service. 

Further, the examiner did not address the litany of private treatment records showing that the Veteran may suffer from an asbestos related disease.  For instance, a December 2011 private chest CT showed evidence of "pulmonary interstitial lung changes."  A March 2012 letter from F.J.P., MD, reflects that the Veteran was diagnosed as suffering from COPD "and probably asbestosis."  An August 2012 record from M.J., MD, noted that the Veteran had evidence of COPD that could be related to "exposure to gasoline and fire aboard an aircraft carrier" and a CT scan "suggestive of basilar interstitial changes which can represent fibrosis from asbestos exposure."  A September 2012 private chest X-ray showed chronic interstitial changes at the lung bases.

Records developed subsequent to the examination further show possible asbestos related respiratory disability.  A March 2013 private treatment record noted that the Veteran's CT scan was suggestive of basal interstitial fibrosis which could be asbestos related.  A separate March 2013 record showed that the Veteran had a history of asbestos exposure with small calcified pulmonary nodules.  

Given the inadequate opinion and the wealth of information regarding a possible asbestos related disability, a new VA examination is required.  

Finally, with regard to the Veteran's claim for an increased rating for his bilateral hearing loss, at his February 2016 hearing, the Veteran stated that his hearing had deteriorated since his previous examination in May 2011.  Given the Veteran's statement and the passage of time since his last examination, a new VA examination is required.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Follow all appropriate steps to determine the Veteran's exposure to asbestos during his active service.  If necessary, contact the JSRRC to determine whether the Veteran could have been exposed to asbestos during his service aboard aircraft carriers.  

2.  Schedule the Veteran for a VA respiratory disorders examination by an appropriate medical professional, but not before the examiner who performed the December 2012 examination.  The entire claim file, to include all electronic files, must be reviewed by the examiner.  

After examining the Veteran, the examiner is to answer the following questions:

a)  Has the Veteran met the criteria for a diagnosis of a respiratory disorder at any point and time during the course of the current appeal, even if such disorder has resolved?  If so, please identify the respiratory disorders  

b)  Is it at least as likely as not (a 50 percent or greater probability) that any identified respiratory disorder had its onset in or is otherwise related to the Veteran's active service, including his claimed history of asbestos exposure?  

c)  If your diagnosis or rationale regarding etiology differs from the private medical evidence of record showing possible asbestos-related respiratory disease, then please explain why your diagnosis or rationale more closely approximates the Veteran's current disabilities and their possible etiologies.  

The examination report must include a complete rationale for all opinions expressed.  

3.  Schedule the Veteran for a VA audio examination by an appropriate professional to determine the current severity of the Veteran's service-connected bilateral hearing loss.  The entire claim file, to include all electronic files, must be reviewed by the examiner.   

4.  Readjudicate the appeal.  If either benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
M. HYLAND 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


